Title: To Benjamin Franklin from Peter Allaire, 26 May 1780
From: Allaire, Peter
To: Franklin, Benjamin


Sir/
Paris 26 May 1780
I am very sensible of all your civilities. I shall take the first Oppertunity to return them. I beg you will Deliver the Bearer the Paper of Powders & Edens letters to Carlile.
I am with Respect Your Excellencies Most Obied H Servt
P. Allaire
His Excellencie Benj. Franklin Embassador from America
 
Addressed: His Excellencie / Benjn: Franklin / Embassadore / A Passy
Notation: Aller P. 26. May 1780.
